 WANDA PETROLEUM COMPANYWanda Petroleum CompanyandOil,Chemical andAtomic Workers International Union,AFL-CIO.Cases 23-CA-3345 and 23-CA-3394June15, 1970DECISION AND ORDERBY MEMBERS FANNING, BROWN, AND JENKINSOn February 10, 1970, Trial Examiner David S.Davidson issued his Decision in the above-entitledproceeding, finding that the Respondent had en-gaged in and was engaging in certain unfair laborpractices, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. The Trial Examiner also found that Respon-dent had not engaged in certain other unfair laborpractices alleged in the complaint and recom-mendeddismissalastothoseallegations.Thereafter, the Respondent and the General Coun-sel filed exceptions to certain portions of the TrialExaminer's Decision and supporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the case, and herebyadopts the findings,' conclusions, and recommenda-tions of the Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedbelow and hereby orders that Respondent, WandaPetroleum Company, Houston, Texas, its officers,agents, successors, and assigns, shall take the actionset forth in the Trial Examiner's RecommendedOrderas somodified.1.Substitute the following for paragraph 2(a):"(a) Offer immediate reinstatement to FrankPedron,M. J. Burney, T. P. Yarbrough, LeroyStockton, and James R. Biddle to their former jobsor, if those jobs no longer exist, to substantiallyequivalent jobs, without prejudice to their seniorityor other rights and privileges previously enjoyed."3632.Substitute the following for the first indentedparagraph in the notice:WE WILL offer Frank Pedron, M. J. Burney,T. P. Yarbrough, LeRoy Stockton, and JamesR.Biddle immediate reinstatement to theirformer jobs or, if those jobs no longer exist, tosubstantially equivalent jobs, without prejudiceto their seniority or other rights or privileges,and make them whole for anylossesthey mayhave suffered as a result of their discharges.'Respondent's and theGeneral Counsel's exceptions directed to thecredibilityresolutionsof theTrial Examiner are withoutmerit The Boardwill notoverrule the Trial Examiner's resolutionsas to credibilityunless aclear preponderanceof all relevant evidence convincesus that they are in-correctOnthe entirerecord,such a conclusion is not warranted hereinStandard Dry Wall Products,Inc, 91 NLRB 544, enfd 188 F 2d 362 (C A3)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEDAVID S. DAVIDSON.Trial Examiner:Pursuantto a charge filed on May 21,1969,by Oil,ChemicalandAtomicWorkersInternationalUnion,AFL-CIO,referred to herein as the Union, thecomplaint in Case 23-CA-3345 issuedon July 16,1969, alleging that on or about May 8, 1969,Respondent interrogated an employee concerningthe extent of union organization and discriminatori-ly discharged employees Frank Pedron,M. J. Bur-ney, T.P.Yarbrough,and Leroy Stockton. Thecomplaint alleges further that on June 2, 1969,Respondent discriminatorily discharged Jewel O.Wagstaff.Pursuant to a further charge filed on July22, 1969,by the Union,the complaint in Case23-CA-3394 issued on August 22,1969, allegingthat on or about May 8,1969, Respondent inter-rogated and threatened an employee and dis-criminatorily discharged James R. Biddle. On Au-gust 25,1969, the Regional Director issued hisorder consolidating the two cases.In its answerRespondent denies the commission of any unfairlabor practices.A hearing was held before me in Houston,Texas,on October 7, 8, 9, and 14,1969. At the close ofthe hearing oral argument was waived and theparties were given leave to file briefs which havebeen received from the General Counsel andRespondent.Upon the entire record in this case and from myobservation of the witnesses and their demeanor, Imake the following:FINDINGS AND CONCLUSIONS1.THE BUSINESSOF THE RESPONDENTRespondent is a Texas corporation with its prin-cipalofficeand place of business located atHouston, Texas, where it is engaged in the purchase183 NLRB No. 45 364DECISIONSOF NATIONALLABOR RELATIONS BOARDand sale of liquefied petroleum products. In thecourse and conduct of its business operations dur-ing the 12-month periods prior to the issuance ofthe complaints, Respondent sold and shipped goodsand materials valued in excess of $50,000 from itsplaces of business in Texas directly to pointslocated outside the State of Texas and during thissame period Respondent purchased goods andmaterials valued in excess of $50,000 which wereshipped directly to its places of business in Texasfrom points outside the State of Texas. Respon-dent'sHouston, Texas, terminal, known as thePierce Junction terminal, is the only facility in-volved in this proceeding. I find that Respondent isan employer engaged in commerce within themeaning of the Act and that assertion of jurisdic-tion herein is warranted.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization within themeaning of the Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA. The Facts1.IntroductionRespondent purchases, transports, stores, frac-tionates,and delivers liquefied petroleum gasproducts' to various industrial and domesticwholesale customers throughout the United States.It has three major terminals located at Pierce Junc-tion and Hainesville, Texas, and Breaux Bridge,Louisiana, at which it operates fractionating plantsand has truck and rail terminal facilities.At the Pierce Junction terminal Respondent em-ploys fractionating plant operators, pumpers whooperateequipment for the transfer of gases,truckdrivers,and mechanics who maintain andrepair operating equipment and motor vehicles.In 1968 Ashland Refining Company entered intoan agreement to acquire the stock of WandaPetroleum.On or about May 1, 1969, the transac-tion was completed, and Wanda became a subsid-iary of Ashland. In early 1969 a number of changeswere made in the top managementof Wanda. C. F.Montgomery became chief executive officer andJohn Holland became executive vice president.Respondent had not previously employed a person-nel director, but in February 1969, John Mays, amember of the Ashland personnel department,became manager of personnel for Wanda.'These are propane, butane, ethane, N-butane, isobutane,commercialbutane, natural gasoline, and various mixtures of these products2Although Mays testified that pumpers had averaged 66 hours a weekworking 5 days one week and 6 the next,comparisons of the pumpers'wage rates before and after the change in accordance with the formula2.The changein wages, hours, andbenefitsAfter Mays assumed his functions with Wanda,he discovered that Respondent had no basic wagestructure in terms of fixed classifications orprogressions,that the wageratespaid by Respon-dent werequitelow, and that its employees wereregularly scheduled to work long hours. After studyMays recommended that wage schedules be set upfor various classifications with fixed starting ratesand a progression schedule which would take em-ployees to the top of their rate in steps over aperiod of 3 years. He also recommended that thescheduled hours worked by the employees besharply reduced.Mays' recommendations were adopted, andRespondent decided to place the new wage andhour schedules in effect on May 1. Since pumpershad been working 12 hours a day, 5 days a weekbeforeMay 1,2 it was determined to reduce theirworkweek to a 40-hour week in two stages with thefirst reduction to take place on May I from 60hours to 48 hours a week. A further reduction wasanticipated at an undetermined date. The hours ofother employees were adjusted, along similar lines.At the same time, Respondent sought to slot em-ployees into the new wage schedules so as to keeptheir weekly pay within $5 of what it had been be-fore. Thus, in the case of the pumpers, Respondentcomputed the gross pay earned by each pumperunder the former work schedule, and then assignedthe employees the rate in the new wage schedulewhich, with a 48-hour week, would result in weeklygross pay within $5 of that figure. As a con-sequence, some employees received increases of upto $5 in their gross pay and some received slightdecreasesin similaramount.At that time Respondent also extended to Wandaemployees fringe benefits previously available toAshland employees. These included hospitalizationinsurance,life insurance, a thrift program, pen-sions,vacations, and holidays. These representedsubstantial improvements over the fringe benefitspreviously provided the Wanda employees.In implementing the reduction in the scheduledworkweek of employees, Respondent contem-plated an increase in its employee complement andrecognized that until additional employees could behired and placed on their jobs, overtime workabove its scheduled workweek would be requiredfromits existingemployees.'On April 23 or 24, in preparation for the changesRespondentheld twomeetings of assembled em-ployees at the Pierce Junction terminal to explainto the employees the changes in their hours andbenefits which were about totake place. At theused by Respondent in establishing new wage ratesfor thepumpers sup-ports the testimony of several pumpers that they previously worked a 60-hour weekMays testified that it took 2 or 3 weeks to hire the needed employeesDuring that period some employees may have worked 7 days a week WANDA PETROLEUM COMPANYmeeting attended by the pumpers and operators,VicePresidentHolland and Mays addressed theemployees.Theydescribed the changes in wages and hoursin some detail,explaininghow the newwages weredetermined, but did not inform employees of therates each would receive.4Theyalso described thefringe benefits that were being made available tothe employees.Theyexplained that the changeswould require the hiring of a substantial number ofnew employees and asked for the help of the em-ployees in making the transition without disruptionand confusion.They sought to persuade the em-ployees that the changes were for the benefit of allthe employees and were prompted by a desire forsafe work practices.They also informed the pumpers that Respondentwas looking forward to a further reduction to 40hours in their workweek and assured them that theywould not take less money home then than underthe interim schedule.3.The beginning of union activitiesFollowing the meeting a number of pumpersasked their foreman, "Red" Carroll, what their newhourly rates would be.5 Carroll did not know whateach pumper was to be paid, but told them whatmaximum,minimum,and intermediate rates werefor their classification. He also told some of themthat he thought they would receive $2.50 an hourwhich was the minimum rate for the classification.Pedron, a pumper, sought to call Mays at his officein downtown Houston to learn his rate, but was un-successful in his attempts to reach Mays.InearlyMay a group of pumpers discussedamong themselves dissatisfaction stemming fromthe changes and one of them commented that theyneeded a union but did not know whom to go to.Stockton indicated that he did. OnMay 6,Stockton, Biddle, and Daniels, all of whom workedas pumpers on the 11 p.m. to 7 a.m. shift, visitedUnion BusinessAgent Childs at his office. Childstold them to talk to other employees and find outhow many were interested. Later that day Stocktonreturned to Childs' office to obtain blank authoriza-tion cards. That night when Stockton reported towork around 11 p.m. he brought the cards with himand gave most of them to Biddle and Daniels,because he worked at the rail siding where he camein contact with other employees to a lesser extentthan they did. That night Biddle solicited signaturesfrom a number of employees, obtained signatureson perhaps a dozen cards, and gave them toPedron, a pumper who worked on the day shift,after they were signed.'According to Mays, he told the employees that they could check withhim individually after the meeting to learn their rates or wait until theyreceived their paychecks He testified that some six or eight employeescame up to him after the meeting and got this information Although someemployees testified that Mays did not offer to tell employees their rates atthe conclusion of the meeting, I find it unnecessary to resolve this conflict,365The followingmorning,when they reported forwork, Pedron and Yarbrough, pumpers on the dayshift,obtained cards and also sought to solicitsignatures.4.Respondent's knowledge of union activitiesThe evidence is in dispute as to when Respon-dent became aware of the union activities of thepumpers. Several witnesses for the General Counseltestified to incidents indicating that Respondent'ssupervisors became aware of the union activitiesbefore the afternoon of May 8 when the firstdischarges alleged to have violated the Act tookplace. On the other hand Respondent's supervisorsdenied in whole or part the employee versions ofthese incidents and testified that their firstknowledge of the union activities came after thedischarges occurred.Both Biddle and Pedron testified that on thenight of May 6 and during the day on May 7 blankunion authorization cards were left in sight on adesk used by the pumpers in the pump shack at theterminal.Neither made any claim that he observedsupervisors looking at the cards.Biddlealsotestified that during the night of May 6 and earlymorning of May 7 he solicited employees to signunion cards in the yard area at the terminal andmade no effort to conceal his activities, again con-ceding that he could not say that any supervisorssaw him.Pedron testified to a more direct incident involv-ing Pumper Foreman "Red" Carroll. According toPedron on May 7, he walked up to Carroll as Car-roll entered the pump shack, told Carroll they weretaking up donations, asked him if he wanted to con-tribute, and held outa unioncard toward Carroll.Pedron testified that Carroll replied that he couldnot participate, but did not take the card. Pedrondid not know whether Carroll looked at it.Stockton testified that on May 7 or 8 as he wasfinishing his shift at the rail siding,at or around ',a.m., Carroll came to the pump shack at the rail sid-ing.1 Stockton left the shack with his relief man,Koonce, to show him work in progress. Accordingto Stockton there was a union pamphlet on thedesk,which he found Carroll reading upon hisreturn to the shack. Stockton testified that eitherStockton or Koonce asked Carroll what he thoughtof the pamphlet. Carroll asked them how many em-ployees were in on it, and Stockton replied that thepump department had gone 100 percent for theUnion. According to Stockton, Carroll replied thatthey should keep him out of it. Although apparentlystillemployed by Respondent, Koonce was notcalled as a witness.as it is clear that a number of employees remained uncertain of their in-dividual rates after the meeting'Carrolltestified that he imagined every pumper questioned him abouthis rate'There are shacks used by pumpers both at the terminal and the rail sid-ing 366DECISIONSOF NATIONALLABOR RELATIONS BOARDNight Terminal Manager Jones, who was presentat the terminal during a portion of Biddle's shift,Carroll,andothersupervisorsdeniedanyknowledge of the union activities at the time inquestion.Carroll conceded that Pedron stoppedhim at one point and told him he was taking upcontributions.However, according to Carroll, hesaid he had to go and did not have time to stay, andhe left.He testified that he did not know whatPedron was talking about at the time and thatPedron had nothing in his hand. While Carroll ini-tially conceded only that he might have gone to theshack at the rail siding at the time mentioned byStockton,heultimately testifiedheobservedStockton tell Koonce about the work in progressand leave, without having any conversation withCarroll.Carroll deniedseeing a unionpamphletthere,questioningStockton or Koonce about theUnion, or having any conversation with them aboutthe Union.Biddle, Pedron, and Stockton all had an obviousinterest in the outcome of the proceeding, and theabsence of testimony from Koonce to corroborateStockton is also a factor entitled to weight in deter-mining thecredibility of Stockton's testimony. YetPedron and Biddle impressedme in theirtestimonyset forth above as carefulin stickingto the objec-tive facts and refraining from any claim that theywere observed by supervisors despite the obviousopportunitiesforembellishment.AlthoughStockton's testimony goes much further ininculpat-ing Respondent, Carroll's denials andhis testimonyas a whole have convinced me that as betweenthem Stockton is to be believed. As I have noted,Carroll initially conceded only that he might havebeen present at the railsiding,but in denying thespecific conduct attributed to him by Stockton,Carrollgave a versionof tthe events which clearlyplaced himas presentat the time described byStockton. Moreover, on cross-examination as to hisknowledge of theunion activities,Carroll appearedto be an uncomfortablewitness and gave some an-swers whichraisedconsiderable doubtas to hiscandor. Carroll conceded that he sawunion cardsin the shack at the rail siding a few days after May8.When asked if these were the first cards he saw,he replied, "Yes sir, firstone Iever had in my hand.Firstone Iever read." When asked later if he hadany inklingthat therewas unionactivity, he replied,"I hadn't seena card or any pamphlets." Carrollwas also asked if he recalled a group of some em-ployeestellinghim that they were going to theOCAW hall or take some other action toward form-ing a union.Carroll replied, "All I recall that theysaid, if they didn't raisetheir wages, cut their hoursdown, that they would see if they couldn't get-"rYarbrough testified as to three conversations with Carroll about theUnion on May 7 His testimony was denied by Carroll and indirectly byThornton as to one of the conversations Yarbrough also testified as to aconversation with Summerlin which was denied by Summerlin AlthoughYarbrough impressed me as generally truthful, and Carroll did not, thereCarroll's answer became inaudible, and he wasasked, "They would what?" He replied, "They saidthey was going to see if they couldn't do it them-selves if the Company didn't do it." It is difficultnot to conclude that Carroll's denials of knowledgeof union activity were accompanied by mentalreservations and that he was about to concede thathe had heard employees discuss their intention ofseeking a unionbut caught himself to state histestimonyin a less damaging, if more meaningless,fashion.Apart from the weaknesses in Carroll's testimonywhich lead me to discredit his denials of knowledgeof union activities, there are infirmities in thetestimony of Terminal Manager Langford and Per-sonnel Manager Mays which cause me to discredittheir denials of knowledge of union activities beforethe discharges. As will be set forth below, there aresignificantconflicts in their testimony as to thedischarges of five employees on May 8 which raisegeneraldoubt as to their credibility. In addition,Langford, like Carroll, appeared ill at ease undercross-examinationand,withrespecttohisknowledge of the union activities, gave testimonywhich leads to the conclusion opposite to that towhich he testified. Although Langford testified thathe had seen no union cards or pamphlets before thedischarges, when asked when he first became awarethat something might be going on, he testified thathe went up to the pump shack at the terminal onthe afternoon on May 8 as the discharged em-ployees were leaving theterminaland saw someunioncards that had been thrown on the desk.Although he denied that he looked at them orpicked them up to see what they were, he testifiedthat he knew then that there wassomething goingon becausehe saw the cards there. He testified thathe did not think that they could have been raffletickets, but did not pick them up to read thembecausehe did not care that much about it; how-ever,he assumedtheymeant aunion.Thistestimony becomes plausible only if Langford hadprior knowledge of the union activities, contrary tohis denial.Accordingly, I have credited Biddle, Pedron, andStockton in their testimony set forth above, I havediscreditedCarroll'sdenialof Stockton's andPedron's testimony, and I have discredited Carroll,Langford, and Mays in their denials of knowledgeof theunion activitiesbefore the discharges oc-curred.Although additional testimony was offered by theGeneral Counsel to show Respondent's knowledge,Ihave not relied on that testimonyin reaching thisconclusion.'was little in the testimony or demeanor of Summerlinor Thorntonto causeme to rejecttheir testimony I find it unnecessary to the result herein toresolvethe credibilityissues raisedby ttheirtestimonyOne additional incident was describedby Wagstaff,a truckdnver, toestablish Respondent's knowledge generally andspecificallyas to his ac- WANDA PETROLEUM COMPANY5.Mays' visit to the pump shack on May 8On the morning of May 8 Mays, whose office iselsewhere,cameto the terminal to talk with em-ployees. According to Mays he didthis because inhis experience when thereare changesinworkingconditions, employees have a feeling that their em-ployeris takingadvantage of them and he wantedto seehow changes were working. Mays testifiedthat he had heard through supervisorypersonnelfrom all over Respondent's system that employeeswere upset and concerned about their hourly rates"but not to a point of being critical." According toLangford 2 or 3 daysearlier,he had reported toMays that the employees were unhappy and that itwas necessary for Mays to explain things to them tosee if he could quiet them down.'After first talking with some of the managementand office personnel,Mays went to the garagewhere he spoke with mechanics and tiremen. Ac-cording to Mays, the employeesin the garageseemed dubious about the new system but not un-happy, and after approximately half an hour he leftthe garage and went to the pump shack. He arrivedthere sometime between 9 and 10 a.m. andremained there for the rest of the morning. Pedronand Yarbrough were the two pumpers on duty atthe time. They continued to perform their duties,going in andout of the pump shack a number oftimes during the morning.While in the pumpshack,sometimesseparatelyandsometimestogether, they spoke with Mays about the recentchanges.Although there are some variations intheir testimony, particularly as to the intensity ofthe discussion, Pedron, Yarbrough, and Mays werein generalagreement as to the subject matter oftheir discussions.Mays explained the changes in hours and benefitstoYarbrough, who had been on vacation at thetime of the April 24 meeting. Both Pedron and Yar-brough complained about having to come to work 6days a week rather than 5 as before the changes,and questioned Mays' claim that they had receivedwage increases because their take-home pay hadnot increased. Mays tried to explain that the reduc-tion inhours without a loss of pay amounted to antivityWagstaff testifiedthaton May 7 at 7 or 8 in theevening he signed aunionauthorization cardat the requestof a pumper whom he firstidentified as Bettis, and then as Biddle, while Night Manager Joneswatchedoverhis shoulder Jonesdeniedthathe watched Wagstaffsign thecard,and Biddle did not mention this incidentin his testimony Companyrecords showthatWagstaffwas not at the terminal at the time at which heplaced this incident, and Biddle was not therebefore 10 45 p in on anynightduring the periodin question It is no morelikelythat the incident oc-curredon May 6 otherwise as described by Wagstaff, for the record showsthat the cards were not brought to the terminal until around I I p m onMay 61do notcredit Wagstaffas to this incident"According to Langford the reportwas not based on the unhappiness ofspecific employeesbut on general grumbling° It appears that they also expressed concern thattheywould sufferfurther when their workweek was reducedto 40hoursMaystestified thathe could not recall whether he told them their rateswould beincreasedagain at that time but that he assured themtheirtake-homepay would notsuffer367increase and that they had also received a substan-tial increase in fringe benefits, but Pedron and Yar-brough remained unconvinced.' They also com-plainedbecause the top rate established forpumpers was below that established for operators inthe fractionating plant although the starting rate forboth classifications was the same. Mays explainedthat the operators' job was more difficult andresponsible.Yarbrough complained that the ratespaid pumpers by Respondent were below otherarea rates.10During the course of the morning Burney enteredthe pump shack on two occasions. On the first ofthese occasions he joined in the discussion inprogress concerning the pay raise and fringebenefits.Burney complained specifically aboutbeing required to clock out for an hour lunchperiod while the pumpers took only half an hour.According to Mays, Burney was not as critical asPedron and Yarbrough but was bitter and was "wayout ofline in gettinginvolved." Mays testified thatBurney also complained that he could make moremoney working elsewhere.Later in the morning Burney returned to thepump shack following an exchange with Garage Su-pervisor Thornton over the return of a gear pullerwhich Burney had borrowed from the garage a fewdays before and had failed to return.Burney entered the pump shack to question Maysabout the availability of tools. Carroll, under whosesupervision he had been placed a few days earlier,was present. As Burney started to speak to Mays,Carroll told Burney that he had already told him tocome to him if he needed anything. Burney thentold Carroll to be quiet because he wanted to talktoMays directly about it." Carroll said nothingfurther, and Burney asked Mays why tools thatwere necessary for his work were so hard to obtain.Mays said that the tools should not be hard to ob-tain and that he would check into it.Mays left the pump shack about noon and wentto lunch with Terminal Manager Langford andThornton. After lunch, between 1:30 and 2 p.m. hereturned to the pump shack and spoke further withYarbrough and Pedron. The discussion was basi-cally repetitious of what had been said earlier that10Accordingto Mays,Yarbroughalso said he could get a better rate as alaborer nearby,and said he would not work at the rate Respondent waspaying,but didnot say he was quitting" Burney conceded that he became a little "rash" and that he believedhe toldCarroll"Just hush and let me say what I am going to say " He didnot think he used profanity but might haveAccordingto Carroll, Burneysaid, "MrCarroll Iam not trying to go over your head"He testified thathe and Burney were both a bit agitatedCarroll did notconsider that Bur-ney had insulted him,but it appeared to Carroll that Burney was going overhis headAccording to Mays, Burney butted in on a conversation"which had aparticular light because I was having senous thoughts and so forth," andwhen Carroll attempted to answer Burney's question, Burney told Carroll"Keep your damned mouth shut I am talking to Mr Mays," and pointedhis finger at Carroll when he said this Although I find, as Burney conceded,that hetold Carrollto be quiet,his testimony that he believed he did notuse profanity is corroboratedby Carroll's version,and I credit Burney'sversion over that of Mays' 368DECISIONSOF NATIONALLABOR RELATIONS BOARDmorning. Mays left after 15 minutes to half an hour.At some point after lunch Mays also spoke to theemployees in the fractionating plant, finding noparticular unhappiness there.Around the time that Mays left the pump shack,Yarbrough called Stockton at home and suggestedto him that if he came to the terminal he might beable to talk to Mays about his rate and other mat-ters. Stockton came to the plant and went to thepump shack.6.TheMay 8 terminationsShortly before 3 p.m., the scheduled time for theend of the day shift, Langford told Carroll to notifyYarbrough, Pedron, and Burney that they were ter-minated. Carroll gave notice of the terminations toPedron and Yarbrough in the pump shack in thepresence of Stockton. They left the pump shack togo to Langford's office to inquire about the ter-minations.After they left, Carroll encountered Bur-ney and also told him that he had been terminated.Pedron, Yarbrough, and Stockton, together withFarris and Watson, also pumpers, went to Lang-ford's office, where Safety Supervisor Thomas wasalso present.Yarbrough and Pedron asked Lang-ford why they were terminated. Langford repliedthatRespondent did not like their attitude.12Stockton then spoke up. According to him, he said,"If youare goingto terminate them for this, youwill haveto terminateme, too," and Langford said,"O.K."13According to Stockton there was nofurther mention of histermination.Ashton Thomas, Respondent's supervisor, whowas presentinLangford's office, testified thatStocktonsaid,"If they are fired,Iquit." Accordingto Thomas, Stockton thensuggestedthat all thepumpers leave, but Watson said they wanted to talkitover. Thomas testified that Farris and Watsonasked if they were fired, and Langford told themthey still had jobs if they wanted to work.According to Langford, after he told Pedron andYarbroughthe reasonfor their discharges, Pedronstarted to leave, and Stocktonsaid,"Iam goingtoo," to which Langford replied, "All right, good-bye." Langford testified that as Stockton started toleave,Stockton asked one of the others if he wasgoing, andWatson then asked Langford if he stillhad a job. Langford told him that he did and thatRespondent wanted him to stay at work. Langfordtestified that Stockton did not say he was quittingbut only that he was going, which he understood tomeanStockton was quitting.12 Stockton,Pedron,and Yarbrough so testifiedThomasand Langfordtestified that Langford replied becausetheywere dissatisfied and their at-titude13Pedron testified similarlyYarbrough did not recall the exchangebetween Stockton and Langford'4Carrolltestified that Langford had told him earlier that Stockton hadquitLangford testified thathe told Carroll whathad happened and thatthey "wouldwrite him off too "According to Langford,if Stockton hadcome to him later and said there was a misunderstanding, he would haveThe employees left Langford's office, and Pedronand Yarbrough turned in some gear that had beenissued to them. They left the terminal withStockton. After stopping at a nearby cafe for cof-fee, they called Union Business Agent Childs, andthey went to his office. Burney also arrived there atthe same time and informed the others he had beenfired.After some discussion with Childs they allreturned to the terminal where Childs sought totalk to Langford. Langford, however, said he hadnothing to say to Childs, referred him to Mays, andasked them to leave. They left.Later that afternoon or evening, Stocktonreturned to the pump shack and told Carroll hewould be there for his regular shift that evening.According to Stockton, Carroll told him he hadbeen terminated or that he had quit. He testifiedthat he told Carroll to "have it your way." Carrolltestified that Stockton told him he had changed hismind and would be out on a regular shift that night.According to Carroll he told Stockton he could notwork because he had quit, whereupon Stockton as-serted that Carroll was terminating him, and Carrollreplied that he had terminated himself. 14That evening after hearing of the discharges fromYarbrough, Daniels, another pumper, telephonedCarroll. Carroll asked Daniels to report to work at3 a.m. rather than at 11 p.m. as scheduled, andDaniels agreed. Daniels asked about Biddle whonormally worked the same shift as Daniels. Carrollreplied that Biddle had also been discharged.Daniels then informed Biddle of his conversationwith Carroll. Biddle telephoned Carroll at home,and Carroll confirmed the report. Biddle askedCarroll the reason for his discharge. According toBiddle, Carroll told him he was fired because of hisdissatisfaction and complaints. According to Car-roll, he told Biddle he was fired because his workwas dropping off, and Carroll said nothing aboutdissatisfaction or complaints.7.The allegedinterrogationby ThomasDuring the early morning of May 9, after he re-ported for work, Daniels had a conversation withSafety Supervisor Ashton Thomas. Thomas askedDaniels if he had signed "one of them things." Con-struing this as a reference to the union cards,Daniels replied that he was not going to lie. He toldThomas he had signed a card and explained why.Thomas told Daniels he could see his point and theconversation ended.15considered putting him back to work11Daniels so testified Thomas initially testified that he did not think hehad any discussion with Daniels concerning the Union, but then testifiedthat Daniels volunteered to him he signed a card"out of the blue" afterThomas had asked him generally how things were going According toThomas, he merely told Daniels that signing a card was Daniels' businessand he could not say one way or the other I have credited Daniels,who wasstillemployed by Respondent at the time of the hearing,over Thomaswhose testimony impressed me generally as unreliable WANDA PETROLEUM COMPANY3698.The discharge of WagstaffJewel O. Wagstaff started to work for Respon-dent as a truckdriver on November 21, 1968. Previ-ously, he had worked for Robertson Tank Lines asa truckdriver and had retired in September 1967because of his health and his nerves. When he ap-plied for employment with Respondent, he dis-closed on his employment application that he hadhad ulcers and wore an artificial limb because ofknee.However, he did not disclose that he hadretired from Robertson for medical reasons butstated instead as the reason he left that job, "tiredhighway."18 Langford, who hired him, was aware ofthe amputationand that Motor Carrier SafetyRegulations disqualifiedWagstaff for that reason,but told Wagstaff that if he passed the requiredphysical examination he could go to work.Wagstaff took the preemployment examination atan industrial clinic, filling out a medical historyform for the doctor at the time. Although Wagstaffdisclosed his amputation and his prior hospitaliza-tion for ulcers, he conceded when shown the formon cross-examination that he did not disclose thathe had ever had heart trouble, diabetes, or a ner-vous condition, although these ailments had led tohis retirement from Robertson and the form calledfor their disclosure. He also omitted mention of thecauses of his prior hospitalizations other than ul-cers.He conceded that he concealed some of hismedical history at the time of that examination. Hisailments were apparently not detected by the ex-amining physician and, despite his amputation,Wagstaff was given a certificate indicating that hewas qualified to drive subject only to the restrictionthat he wear glasses. Wagstaff then began to drivefor Respondent.Although Wagstaff testified that Night TerminalManger Jones observed him signing a union card onthe evening of May 7, I have not credited thattestimony.Wagstaff also testified that he dis-tributed blank authorization cards to a number ofother drivers, but there is no indication that this ac-tivity was known to Respondent.On May 25, Ashton Thomas, Respondent's safetysupervisor, followedWagstaff's truck and stoppedhim to warn him that he had observed Wagstaffviolating traffic regulations. According to Wagstaff,at thattimehe noticed that Thomas had two orthree union cards in his shirt pocket and askedThomas, "What did you stop me for, to sign one ofyourunioncards?" According to Wagstaff, Thomassaid no, and Wagstaff then asked Thomas to signone of his cards, producing them at the time. Wag-staff testified that Thomas then got in his car andleft.According to Thomas, he had no union cardsin his pocket when he stopped Wagstaff, and he de-niedWagstaff's version of their conversation. Hetestifiedthatwhen he started to leave afterdiscussing Wagstaff's infractions with him, Wagstaffsaid to him, "I am not signing any union card if thatiswhat you are after," and he replied that whatWagstaff signed was none of his business but he wassimply interested in Wagstaff's driving safety.Pursuant to established procedures, Wagstaff wasrequired to speak with Terminal Manager Langfordbefore he could drive again after being stopped byThomas. After discussing his infractions, Langfordtold him to return to work and be careful.According to Thomas, soon after he stoppedWagstaff he learned of Wagstaff's amputation fromanother driver." Thomas testified that he thenchecked Wagstaff's employment application to seeif he disclosed the amputation on his application.According to Thomas, he discovered that Wagstaffhad disclosed the amputation. He testified that afterseeing where Wagstaff had previously worked, hewondered why Wagstaff had left Robertson, but didnot check with Robertson to find out, and calledMays' office to ask if Mays was aware of the ampu-tation.According to Mays, when Thomas told him ofWagstaff's amputation,he checked Wagstaff's per-sonnel file and "turned green when I saw it becauseit indicated heart condition, diabetes, nervous con-dition, amputation of ... one leg just below theknee."Mays believed that Wagstaff could notqualify to drive under Department of Transporta-tion rules, but decided that it would be best to haveWagstaff take another physical examination to veri-fy that these conditions existed.The testimony as to what ensued is in somedispute as to detail but not as to its basic outline.On or about May 29 Wagstaff was relieved of hisdriving duties and told he would have to takeanother physical examination.Wagstaff took theexamination, this time disclosing his completemedical history. He failed to pass the examination.Mays then told him Respondent could no longeremploy him. Wagstaff asked to be assigned as apumper loading and unloading trucks, but Maystold him that the pumpers were required to do a lotof climbing and that, because of the hazardous na-ture of materials handled, his physical disabilitieswould bar him from that job as well.18On June 15, Wagstaff obtained another job as adriverhauling gasoline, diesel fuel, and other18On direct examination,Wagstaff testified that he indicated he had anervous condition on his application,but conceded when shown his appli-cation on cross-examination that he had not revealed itIrAccording to Thomas he had previously noticed that Wagstaff limped,but had not realized that his limp was due to the use of an artificial leg" According to Wagstaff,Langford sent him to see Mays before he tookthe physical examination,and when he went to Mays' office,Mays showedhim a copy of the letter Wagstaffs doctor had sent to Robertson at the timeof his retirementWagstaff also testified that Mays gave him the name of aspecific doctor to visit for his new physical examination According toLangford he told Wagstaff to return to the industrial clinic for another ex-amination without naming a specific doctor and without sending him firstto see Mays According to Mays, he did not see Wagstaff until after Wag-staff had taken the examination,he did not send Wagstaff to a specific doc-tor, and he did not show Wagstaff the letter which had been sent to Robert-son 370DECISIONS OF NATIONALchemicals. He was required to take a physical ex-amination for this job, and passed it, but as in thecase of his initial examination for Respondent, onhis medical history form Wagstaff revealed only hisulcers and his amputation. He conceded that he didnot believe he would have been issued a certificateto drive if he had made a full disclosure of his medi-cal history.B.Concluding Findings1.The May 8 terminationsThe General Counsel contends that Pedron, Yar-brough,Burney,Stockton,andBiddleweredischarged in order to undermine the incipientunion organizational campaign. The General Coun-selcontends in the alternative that they weredischarged for having engaged in protected con-certed activity in voicing their dissatisfaction withthe changes in their hours and pay. Respondentcontends that Pedron and Yarbrough weredischarged for their attitude displayed in theirdiscussions with Mays which Respondent viewed aslikely to affect the safe and proper handling of itsproducts by them. Respondent contends furtherthatBurney was discharged for insubordination,thatBiddlewas discharged because of inferiorwork, and that Stockton resigned and was notdischarged.1e Respondent further contends that thecomplaints voiced by the employees did notamount to protected concerted activity.Mays and Langford both testified to the sequenceof events, as well as the considerations, which ledto the discharges. According to Mays, after his con-versations with Pedron, Yarbrough, and Burney onthe morning of May 8, he went to lunch with Lang-ford 'and Thornton, at which time he discussed hisexperiences of the morning with them and toldthem, "I was a little bit concerned about the at-titude that they had." According to Mays, Thorn-ton said that Biddle was in a similar position, andhe was discussed with the others. He testified thatat the conclusion of the lunch he decided that if hecould not work out anything that afternoon hewould recommend that they be discharged, and hecalled Respondent's president at that time to makethe recommendation.20 Following this conversation,Mays spoke further with Yarbrough and Biddle,and, according to Mays, he found no reason tochange his recommendation as to them. He testifiedthat he again spoke to Montgomery by telephoneand repeated his recommendation that the four em-ployees be discharged with which Montgomeryagreed. According to Mays, he then told Langfordto terminate the four employees and left."The General Counsel disputes the contention that Stockton resigned,and assails the reasons advanced for the discharges of the others as pre-texts:"Although Mays'testimony is not entirely clear, it appears that the op-portunity to work something out applied only to Pedron and Yarbrough_'Langford also testified that Mays had earlier told him he was going toLABOR RELATIONS BOARDLangford also testified that the discharges werediscussed at lunch. However, unlike Mays, hetestified that Montgomery was consulted only as tothe discharges of Pedron, Yarbrough, and Burney,and that he, Langford, independently made thedecision to discharge Biddle. Langford also differedwithMays as to the transmission of the final in-struction from Montgomery, testifying that he be-lievedhe received the instruction to dischargePedron,Yarbrough, and Burney from Mont-gomery's secretary who told him to terminate themwithout telling him why.21 Although Thornton wasidentified byMays as present at the lunchtimediscussion, he was not questioned about it.Ifind the discrepancies in their testimony as tothese events of considerable significance, particu-larly in the light of the further discrepancies in theirtestimony concerning these discharges set forthbelow, and conclude that their testimony as to howand why they decided upon the discharges cannotbe credited.a.Pedron and YarbroughPedron had been employed by Respondent sinceNovember 1965. Until January 1969, he was atruckdriver, and at that time he became a pumper.Yarbrough had been previously employed byRespondent for 3 years ending in 1965. In 1967 hereturned as a truckdriver and in April 1968 becamea pumper. Until their discharges, both had beenconsidered good employees.Mays testified that his recommendation todischarge Pedron and Yarbrough was based on thefact that they were absolutely bitter and had an an-tagonisticattitude.He testified that in his ex-perience he had never encountered such a bitterand cynical attitude toward plans that the Companywas trying to initiate to help the employees and theCompany. According to Mays, at lunchtime he washopeful that in further discussion he could persuadethem that Respondent had not taken advantage ofthem and that even if they had not received an in-crease in take-home pay, their benefits had other-wise improved. However, according to Mays, in hisfurtherdiscussionwiththem, their attituderemained unchanged, and he concluded that theyshould be discharged because of it.22Langford testified that at lunch Mays told him hehad never seen anyone as bitter to the Companyand things in general as Pedron and Yarbrough.According to Langford, he told Mays that it lookedlike he would have to let them go. Both Mays andLangford testified that they were concerned thatPedron and Yarbrough might be so bitter that theyrecommend their discharges and he joined in the recommendationss Mays testified that in his further talks with Pedron and Yarbrough, hedid not indicate that their jobs were in jeopardy, because he felt that if hedid, they would say that they would straighten out without any real changein attitude WANDA PETROLEUM COMPANYwouldcause anaccident or contamination of theproducts. However, both disclaimed any belief thatPedron or Yarbrough would do so intentionally, orthat they were responsible for past contamination. 23Iam notpersuaded by their testimony and findotherwise. As I have found, on the morning of May7 or 8, if not before, Carroll became aware of theunion activitiesamong the pumpers, questioningStockton and Koonce as to the number of em-ployees involvedin the unionactivities andlearningthat the pumpers were solidly for the Union. I havealso found that Langford was aware of the unionactivities before the discharges took place. WhetherMays knew of the union activity before coming tothe terminal or discoveredit later inconversationwith Langford at the terminalisunclear,but it isbeyond belief that Mays did not learn of it in hisdiscussions with Langford concerning the attitudeof the employees.When Mays came to the terminal he found no ex-traordinary unhappiness among other employees,but in his discussions in the pump shack he foundPedron and Yarbrough steadfast in their dissatisfac-tion with the changes in their hours and benefitsand impossible to convince that they were betteroff as a result of the changes. Thus, Mays' inter-views during the day on May 8 disclosed that themost serious dissatisfactionwasamong' thepumpers. Certainly to a man of his experience thesource of greatest dissatisfaction was identifiablewith the source of greatest pressure for union or-ganization.Whether or not he had specificknowledge of the individual union activities ofPedron and Yarbrough, their persistencein statingtheir dissatisfactions to him labeled them as em-ployees likely to be equally persistent in efforts todo something about their dissatisfactions.These discharges were not treated as ordinarydischarges.AlthoughMays conceded that em-ployeeswerenormallywarnedbeforebeingdischarged, no warning was given them. AlthoughMays and Langford had the power to effect thedischarges without approval from higher authority,Mays found it necessary to discuss these dischargeswith Respondent's principal officer before makingthe decision final and to discuss them as part of"picture" including Burney and Biddle, as to whomvarying reasons for discharge were asserted. Thedischarges occurred precipitously, only 2 days afterthe union activities started at the plant. Thedischarges came at a time when Respondent wasseeking to expand its work force and was alreadyshort of pumpers. Both Pedron and Yarbroughwere considered to be good employees, and therewas no cause to believe that either was responsiblefor Respondent's operating problems.Mays and Langford testified that they feared thatthe dissatisfaction of Pedron and Yarbrough wouldg''Considerable evidence was adduced to show that during the spring of1969, Respondent discovered grossly excessive contamination of its inven-tory in storageAlthough Respondent believed that much of the con-taminationwas dueto humanerror in pumping, it was unable to determine371lead to possible safety and contamination problems.But Pedron and Yarbrough were aware of the dan-gerous nature of the materials they handled, and asthe employees at the scene during the pumpingoperations, they would be most likely to sufferdirectly from any accident caused by inattention orcarelessness.Moreover, Mays' choice of time andplace to carry on an extended discussion, which ac-cording to his testimony was often heated, can onlylead to the conclusion that considerations that ac-cidentsand contaminationmight result fromdissatisfaction of Pedron and Yarbrough were farfrom Mays' mind during the morning and afternoonof May 8. For Mays' own presence and his discus-sions in the pump shack were as likely to cause in-attention to their work as any internal unhappiness.As Mays testified, the reports of dissatisfaction tohim indicated that it was general throughoutRespondent's system, and from his experience heknew that any substantial changes in working con-ditionswere likely to be greeted with skepticismand hostility. Such attitudes require experienceunder the changes for their dissipation. Here nochance was given Pedron and Yarbrough to gainthat experience by which to temper their initialreactions.Further no opportunity was taken todetermine whether their attitudes had any impacton their work.Itisaxiomatic that an employer is free todischarge an employee for any cause or no cause atall as long as the discharge is not caused by unionactivity.But when the cause advanced is attitude,when the objectionable attitude is dissatisfactionwith wages and working conditions, and when thedissatisfaction has already manifested itself in unionactivity known to Respondent, attitude becomes nomore than a euphemism for union activity. WhetherPedron and Yarbrough were reasonable or un-reasonable in their response to the changes in-stituted by Respondent, it was their right to seekunion representation if they so desired. I concludethat it was the fact that the intensity of theirresponse identified them as likely to persist in thateffort which caused the decision to terminate them.Accordingly, I find that their discharges violatedSection 8(a)(3) and (1) of the Act.b.BurneyBurney started to work for Respondent in March1969 as a mechanic repairing pumping and otherequipment. He worked under the supervision ofGarage Foreman Thornton until a few days beforehis discharge, when he was placed under Carroll'ssupervision.About a month after his hire, Maysreceived reports concerning an aggravated assaultcharge to which Burney had pleaded guilty. Maysdecided that Burney might be a risk and instructedthe cause of the contamination other than some causedby physicaldeteri-oration of a well The contamination caused Respondent substantial ex-traordinaryexpense427-258 O-LT - 74 - 25 372DECISIONS OF NATIONAL LABOR RELATIONS BOARDLangford to discharge him. Upon being discharged,Burney contacted Mays and offered to give himreferences to explain the circumstances of thecharges.He also spoke to Respondent's terminalsuperintendent, Davis, who told Burney he wouldget the matter straightened out. Through the inter-cession of Davis, Burney was reinstated after a dayor two.Mays testified that Burney was discharged againon May 8 for insubordination. According to Mays ifithad been a different situation, he would havefired Burney on the spot when Burney told Carrollto keep his "damned" mouth shut, but decided that"as long as you keep these things between two peo-ple, . . . you are better off," so he said nothing atthe time because there were others present. Hetestified that he did not want to make a scene. Ac-cording to Mays, "That was two cases of insubor-dination," with reference to that incident and Bur-ney's earlier interruption of his discussion with thepumpers. However, he also testified that Burney'sjoining in tthe complaints with Pedron and Yar-brough was irritating but not a factor which cul-minated in his discharge. Mays conceded that hecould have instructed Langford to terminate Bur-ney without consulting Montgomery because it wasa clear-cut case, but it just happened to be in the"picture."Langford testified that at the lunchtime discus-sion Burney's name entered into the conversationbecause he was also bitter. Langford gave no otherreason for the decision to discharge Burney.According to Carroll, Burney was a slow workerand his work did not hold up well. Carroll testifiedthat he had not recommended Burney's dischargebut would have done so in time. He testified thatLangford told him that Burney was dischargedbecause of his inferior workmanship and everyoneknew that. When asked if the discharge of Burneyhad anything to do with the incident on May 8 inwhich Burney said something about going over Car-roll'shead, Carroll replied that the incident hadnothing to do with it, and would have had nothingto do with his recommendation to terminate Bur-ney.Iconclude that these varying explanations do notreveal the true cause of Burney's discharge.AlthoughMays testifiedthatBurneywasdischarged for insubordination, his testimony inthat regard is not supported by that of Carroll as toeither the circumstances of the alleged insubordina-tion or the reasons for the discharge, and I have notcredited Mays' version of the alleged triggering in-cident.Moreover, Mays' testimony otherwise withrespect to Burney's interruptions that morning ap-peared patently strained to support a desired result.AlthoughMays disclaimed that Burney's earliervisitto the pump shack was a cause of hisdischarge, he earlier characterized Burney as hav-ing engaged in two cases of insubordination, withobvious reference to the first visit as one of them.Similarly he described Burney's second visit as im-proper because it interrupted "serious thoughts" hewas having.Unlike Mays, Carroll saw nothing in the incidentin the pump shack which would have warrantedBurney's discharge, and he testified that it hadnothing to do with Burney's discharge which wascaused, according to him, by inferior workmanship,which everyone knew.24 While .it may be arguedthat Carroll might not have known the reason forBurney's discharge as he did not participate in thedecision to discharge him, it is of considerable sig-nificance that as the supervisor to whom Burneywas allegedly insubordinate, Carroll saw no basisfor discipline in the incident.Finally,Langford,who unlike Carroll par-ticipated in the discussions which led to Burney'sdischarge,mentioned neither insubordination norinferiorworkmanship in his testimony, but onlyBurney's bitterness that morning in the pump shackas the reason his name entered the noontimediscussions out of which the discharges grew.Faced with the unreliability of Mays' testimonyand the discrepancies in the testimony of Mays,Carroll, and Langford, the inference is compellingthat the true reason for Burney's discharge was notdisclosed by them in their testimony.25There is evidence that Burney signed a unioncard on May 7, but there is no evidence that thiswas known to Respondent or thathe engaged inany otherunionactivity.Yet like Pedron and Yar-brough, during thediscussionin the pump shack onMay 8 Burney had expressed his dissatisfaction, andwhile, according to Mays, he was not as critical asPedron and Yarbrough, he was also "bitter." Thus,like them, he had identified himself as a malcontentwith little inhibitionagainst pursuinghiscom-plaints. As Burney's discharge was decided upon atthe sametime as theothers, after consultation withRespondent's president, and the reasons given forthe discharge were clearly pretextual, the conclu-sion follows that Burney was discharged, likePedron and Yarbrough, because his "bitterness"z'All of Burney's work was performed in Carroll's department beforeand after the changes in his supervisionCarrolltestified that Burney was aslow worker and that his work did not hold up too well Thornton was notasked about the quality of Burney's work However, he testified that Bur-ney was placed under Carroll's supervision because Carroll was not gettingenough cooperation from Burney and Burney was putting in more overtimethan believed necessary Neither Carroll nor Thornton recommended Bur-ney's discharge, although Carroll testified that he was going to do so Maysmade no mention of Burney's alleged inferior workmanship but testified inconnectionwithBurney'searlier reinstatement that Burney did an-adequate although not outstanding job_'While there is some evidence,set forth in in 24, above, to show thatRespondent was not satisfied with Burney's work,itappears that he hadbeen transferred to Carroll as a result of the dissatisfaction only shortly be-fore his dischargeAbsent any mention of his work performance as areason for his discharge by Mays or Langford, and absent any recommen-dation from,or consultation with, Carroll,Burney's new supervisor, I con.clude that the reasons which caused the transfer of his supervision were notthe reasons for his precipitate discharge so soon after his transfer WANDA PETROLEUM COMPANYidentified him as a likely supporter of the union or-ganizingeffort. Accordingly, I find that Respondentviolated Section 8(a)(3) and (1) of the Act bydischarging Burney.c.BiddleBiddle was employed by Respondent in February1968asapumper.AlthoughBiddledeniedgenerally that he had ever been told he had made amistake in loading or unloading a truck, there is un-contradicted testimony that one night in March1969, Biddle had failed to inform the head pumperof three consecutive phone calls for him, resultingin considerable delay in transmission of instructionsfrom Goode, the head of Respondent's pipelineoperations, to terminate pumping into the pipeline.The delay had potentially serious consequenceswhich did not, however, ensue.26 On the followingmorning Goode told Carroll what had happened.Carroll said he would talk to Biddle, and Goode didnothing further about it. Carroll questioned Biddleabout the incident and instructed him in the futureto call the head pumper to the phone immediatelyif the pipeline department called. Carroll did nottalk to anyone else about the incident.Mays testified that at lunch on May 8, after heexpressed concern over the attitude of Pedron andYarbrough, Thornton said that Biddle was in asimilar position and they discussed Biddle at lengthin conjunctionwith the two pumpers. Mays testifiedthat Langford's position at lunch was to terminateBiddle "Based on the fact that the attitude of theboys was such that we had to. He felt, his past ex-perience with Biddle, problems with pipeline super-visors getting movements of oil in and out of theterminal and to the customers, that he fell into thesame category and would have to be classed as oneof those ... who was dissatisfied and unhappy: justa poor attitude toward the work and the new poli-cies."Mays also testified that in his telephone conver-sationwith Montgomery he mentioned, "Of courseBiddle based on our conversation Mr. Langford Ithink had had some problems with him. He hadbeen somewhat tardy and given the pipeline su-perintendent problems so far as being available toturn valves at the proper times, and that creates aproblem so he would have to get out. So he said hewas not dependable and certainly would fit in thegroup of attitude that Pedron and Yarbrough."According to Langford he decidedto terminateBiddle because "the boy was kinda having toomuch car trouble and his work was very unsatisfac-tory,besides that he wasnot happy on the job so Idecided it was time for him to go too." Langfordtestified that at previous times Biddle had failed to"In addition to its other facilities at Pierce Junction,Respondentoperates a pipeline to plants along the Houston ship channels throughwhich it makes deliveries to its major customers located there373report for work, and called in that he had car trou-ble and was unable to report. With respect to thequality of Biddle's work, Langford testified thatBiddle was "a little on the lazy side," was slow inloading and unloading trucks, and left compressorsattached to them too long, causing the compressorsto overheat. Langford was asked why he decided onMay 8 to terminate Biddle, and replied "Well, fromprevious experiences we had with him and just thatand the one that Mr. Carroll testified to."27 He wasasked if he was aware of both of those circum-stances and replied, "Yes, sir. I found out later on,"explaining further that he was aware of them beforehe terminated Biddle. Later Langford testified thathe decided to discharge Biddle on May 8, because"Biddle was more or less a build up to the timewhen he was dissatisfied with the job." Asked whatcaused him to conclude this, Langford replied,"Well the case Mr. Carroll testified to, the boys onthe pipeline was having trouble getting him to getover to pumping. That was one of the main deci-sions.And then, him being dissatisfied, and hewould drive the truck with the hose hooked up oranything could happen." When asked if anythinghad happened on May 8, Langford replied, "No,sir, other than his being dissatisfied."Carroll testified that on May 8 he was told thatBiddle was discharged because his work was veryinferior.Carroll had not recommended dischargebut testified that he would have fired Biddle himselfif he had anyone to take his place. Carroll testifiedthat he had spoken to Biddle about his work previ-ously, once after Biddle failed to call the headpumper to the telephone in March, as describedabove, and other times about slowing down onloading and unloading trucks. Carroll expressed theopinion that the telephone incident was not themain basis for the discharge.As set forth above, Biddle was one of the earlysupporters of the Union and had solicited other em-ployees to sign union cards on the first night thatthey were brought to the terminal. While there isno evidence that Biddle was observed by super-visors in this activity, the testimony of Mays andLangford leaves no doubt that they were aware thatBiddlewas among the employees who weredissatisfied with the recent changes at the terminal.Like the other three employees, Biddle wasdischarged precipitously onMay 8 without anypriorwarning.The reasons advanced for hisdischarge by Mays and Langford relate both to hiswork performance and attitude which they tendedtomerge in their testimony. Although Langfordclaimed sole responsibility for the decision todischarge Biddle, Mays testified that he made therecommendation to discharge Biddle to Mont-gomery along with his recommendations as to theothers." The reference to Carroll's testimony was to the incident in March con-cerning Biddle'sfailure to call the head pumper to the telephone whenGoode called 374DECISIONSOF NATIONALLABOR RELATIONS BOARDAssuming that Biddle's work performance leftsomething to be desired,examinationof theirtestimony persuades me that Biddle was drawn intoconsiderationatthistimeand selected fordischargebecause his attitude was consideredsimilar tothat of Yarbrough and Pedron and notbecause of deficiencies in his work. Although MaysinhistestimonygeneralizedtheMarch incidentinto "problems" with the pipelinesuperintendentmoving shipments in and out of the terminal, andLangford testified that the pipeline incident wasone ofthemain reasonsfor the discharge, therewas only a singleinstance described when Goodehad a problem with Biddle. That incident occurred2months earlier, neither Goode nor Carroll re-ported it to Langford or a higher supervisor, andCarroll did not believe this was a main reason forBiddle'sdischarge.AlthoughMays testified thatLangford mentioned tardiness as one of the factorsthey considered, and Langford testified that Biddlemissedwork because of car trouble, the onlytimecards of Biddle introduced at thehearing,28which related to the week immediately precedinghis discharge, showed no tardiness or absenteeismduring that period, and there was no other evidenceto show that Biddle had been late or excessively ab-sent from work. Although Langford testified thatBiddle's slownessand other deficiences in loadingand unloading trucks were discussed as a reason forhis discharge, Mays did not mention these factors,and significantly Carroll, who testified that Biddle'swork was inferior, had not recommended hisdischarge because he had no one else to take hisplace. Thus despite the various factors mentionedother than Biddle's attitude, there are numerousdiscrepancies in the testimony concerning them,and until May 8 Respondent appeared reconciledto his employment despite the fact that if thesereasons existed, all were present for some time be-fore.According to Mays, on May 8 in his lunchtimediscussion Biddle was brought in to discussion whenThornton said that he was in a similar position toPedron and Yarbrough, and that Langford felt thatBiddle "fell into the same category and would havetobe classed as one of those ... who wasdissatisfiedand unhappy." When Langford wasasked what had happened on May 8 when he de-cidedBiddle should be discharged, Langfordreplied that "Biddle was more or less a build up tothe time when he was dissatisfied with the job," andthat nothing had happened on May 8 "other thanhis being dissatisfied."In the light of the above, and the fact that Lang-ford and Mays could not even agree on who madethe decision to discharge Biddle, I conclude that_"These cardswere apparently introducedto refute Wagstaff's testimonyas to the signing of his cardS°TexasNaturalGasolineCorporation,116 NLRB 405"SeeWilliam Kahrand Leon Mohill, dlb/aHamiltonNews Co ,129NLRB770, Franke's Inc ,142 NLRB551 In deciding to consider the ad-mission only as part of the evidence hearing on this issue, I note that unlikeany past derelictions on Biddle'spart had beentolerated for some time and were raised in justifica-tion for his discharge after the fact.Ido not creditthis testimony and find that Biddle was dischargedbecause Respondent considered Biddle as sharingtheattitudeofPedron and Yarbrough. Ac-cordingly,I find that Biddle was discharged for thesame reason as Pedron and Yarbrough,and that hisdischarge violated Section 8(a)(3) and (1) of theAct.d.StocktonStocktonwasmostrecentlyemployedbyRespondent as a pumperbeginninginFebruary1969. He had previously worked for Respondent asa driver about 3 years before for a 1-year period.As set forth above, Stockton's employment endedafterhis visitto Langford's office on the afternoonof May 8 with Pedron and Yarbrough, and the cir-cumstancesas tothe terminationof his employ-mentare in dispute.In support of his contention that Stockton wasdischarged,counselfor the General Counsel pointsto paragraph VIII of Respondent's answer whichstates:Respondent admits only that the employeeslisted in paragraph 8 of the Complaint wereterminated or laid off on or about the dates setopposite their respective names.Paragraph 8 of the complaintalleges,among otherthings, that on or about May 8, 1969, Respondentdischarged Leroy Stockton.Paragraph VIII of Respondent's answer is an ad-mission againstinterest as to the fact that Stocktonwas discharged.29However, as evidence wasreceived as to the circumstances of Stockton's al-leged discharge and the issue was fully litigated, Ido not view the admission as conclusive but con-sider it as one of the elements to be weighed inevaluating the testimony concerning Stockton's ter-mination.30 Turning to that evidence, I have el-sewhere found Stockton and Pedron reliable intheir testimony, while I have not been favorably im-pressed with the testimony of Thomas and Lang-ford.As to this very issue, Thomas and Langfordwere in conflict, with Thomasassertingunequivo-cally that Stockton said he quit, while Langfordtestified only that Stockton only said "he was goingtoo" as Pedron started to leave. Langford'stestimony is considerably weaker than that ofThomas. Although there is some suggestion in histestimony, as in that of Thomas, that Stockton sug-gested that all the pumpers leave, from which Lang-ford might have inferred that Stockton was leavinghis job, even in this regard his testimony is am-TexasNatural GasolineCorp, supra,this is not a case in which Respondentsought to amend its answer at the heanng I also note that litigation of thisissue did not represent a decision by the General Counsel to abandonreliance on Respondent's answer but was unavoidable since it was inter-twined with the evidence on which the General Counsel relies to estab-lish the discriminatory motivation for the alleged discharge WANDA PETROLEUM COMPANYbiguous.For if Stockton merely addressed hisquestion about going with them to Yarbrough, apossibility left open in Langford's testimony, it maywell have been no more than a suggestion that Yar-brough, who had been discharged, leave Langford'soffice with Stockton and Pedron, and not that allthe pumpers leave their jobs. Stockton was not onduty at the time of the meeting in Langford's office,and a mere indication that he was leaving with thedischarged pumpers would hardly have signifiedthat he was quitting his job. Thus, even under Lang-ford's version, it is far from clear why he wouldhave construed Stockton's remarksas indicatingthat he quit and decided to write him off, as Carrolltestified,when Respondent was already short ofpumpers.Although Stockton's testimony as to his later visitto Carroll, disputed by Carroll, raises some doubtas toStockton's certainty that he had beendischarged, I do not find it soinconsistentwith hisversion of the earliermeeting asto require rejec-tionof his and Pedron's testimony in the face of theinconsistenciesbetween Langford and Thomas.Stockton's visit to Carroll to tell him he would workthat evening could indicate, as Carroll testifiedStockton stated, that Stockton had changed hismind aboutquitting,but it could also indicate thatStocktonwas uncertainas to whether Langford'saffirmative response to his statement thatRespon-dent would have to terminate him also made in theheat of themeeting,was meant as a termination,and that he sought only to seek to preserve his job.In the circumstancesset forth, I conclude thatStockton and Pedron are to be credited as to whatoccurred in Langford's office and that Stocktonwas discharged when Langford replied affirmativelyto Stockton's statementand thereafter told CarrollRespondent would write him off too.Although Stockton's discharge, unlike the others,occurred on the spur of the moment, its cause wasthe same.Stockton stated that if the others weredischarged for their attitude, Respondent wouldhave to terminate him also, indicating that heshared the attitude of Yarbrough and Pedron.Langford obliged, asserting no other cause. I con-clude that Stockton was discharged for the samereasons asthe other employees, and that hisdischarge also violated Section 8(a)(3) and (1) ofthe Act.3t2.The discharge of WagstaffThecircumstancessurroundingWagstaff'sdischarge raise suspicion that after Thomas stoppedWagstaff, Thomas and Mays sought to find a causetodischargeWagstaff.Thomas' testimony that" As I have found that Respondent was aware of the union activity at theterminal and the discharges were attnbutable to it, I find it unnecessary toreach the alternative contention of the General Counsel that the discharges375another driver happened to mention Wagstaff's am-putation, leading him to investigate Wagstaff's file,is suspect. Although Thomas testified that he onlychecked to see where Wagstaff had been employedpreviously, and Mays testified that he acted basedon the contents of Wagstaff's personnel history file,there is a strong suggestion that Respondent in-vestigatedWagstaff's prior history of employmentat that time. Thus, a date stamp on the letter fromWagstaff's doctor to Robertson indicates that theletterwas obtained by Respondent at that time.Although Mays testified that he learned of Wag-staff'sheart disease, diabetes, and anxiety fromWagstaff's file,Wagstaff had not disclosed theseconditions on his employment application or hisfirstmedical history statement, and it seems likelythatMays became aware of them from the letterrather than a mere examination of the contents ofWagstaff's personnel file. Although Mays deniedtalking toWagstaff before Wagstaff was examinedthe second time, it is also likely that Wagstaff wasmade aware that Respondent knew the reasons heleftRobertson before Wagstaff was examined thesecond time, as Wagstaff made the full disclosure ofhismedical history on that occasion which he con-cealed both at the time of his initial examination foremployment with Respondent and his later ex-amination for employment after he left Respon-dent.Neither Mays nor Thomas impressed me asmore candid in their testimony as to Wagstaff thanin their testimony otherwise.Nonetheless,Wagstaff's testimony, on whichreliancemust be placed to infer a discriminatorymotive, alsoinspireslittle confidence. I have foundindependent cause to discredit his testimony as tothe circumstances under which he signed a unioncard.He conceded that he misrepresented hisreasons for leaving Robertson on his employmentapplicationwithRespondent and concealed hismedical history both at the time of his employmentby Respondent and in obtaining a new job after hewas discharged. There can be little doubt that hedid so in order to obtain employment for which hefeared he would otherwise be disqualified. In thesecircumstances, I find it impossible to credit histestimony as to his encounter with Thomas on May25, testimony which on its face is no more plausiblethan that of Thomas. Accordingly I do not credithis testimony, and I conclude that despite the suspi-cions that surroundedWagstaff 's discharge, therecord fails to establish a basis for inferring thatRespondent was aware of Wagstaff's union activi-ties or was motivated by them in requiring Wagstaffto submit to a further physicalexamination anddischarging him when the result of that examinationwas to disqualify him from employment as atruckdriver.32 Accordingly, I shall recommend thatwere caused by protected concerted activity."An unsolved mystery, which I find it unnecessary to resolve for pur-poses of this decision, is how Wagstaff received certificates that he was 376DECISIONS OF NATIONALLABOR RELATIONS BOARDthecomplaintbedismissedas to Wagstaff sdischarge.3.The alleged violations of Section 8(a)(1)The complaints allege that on May 8 Foreman"Red" Carroll interrogated an employee concern-ing the extent of union organization and Safety Su-pervisor Ashton Thomas interrogated an employeeabout the extent of union organization and told anemployee that the employees trying to organize aunion would be fired.With respect to Carroll, I have found that onMay 7 or 8 at the pump shack at the railsiding,Carroll asked Stockton and Koonce how many em-ployees were in on the Union, and Stockton repliedthat the pump department was 100 percent for theUnion.Although Carroll's question went to theunion activities of other employees, he did not askfor the names of other employees supporting theUnion, and it is unclear whether the conversationabout the Union was initiated by the employees orby Carroll.33 Carroll's remark was unaccompaniedby any other coercive comment. In these circum-stances, and particularly as the discussion may havebeen initiated by the employees, I conclude thatCarroll's question did not violate Section 8(a)(1) ofthe Act.With respect to Thomas, the evidence shows thatearly on the morning of May 9, Thomas askedDaniels if he had signed "one of them things," towhich Daniels replied that he had signed a card andexplained why. Thomas told Daniels he could seehis point, and the conversation ended. AlthoughThomas' question did not explicitly refer to theunion cards, there is no indication that he couldhave been referring to anything else, and he did notcorrectDanielswhenDanielsconstruedhisquestion as relating to the union cards. I concludethat Thomas' question was intended as construedby Daniels. Thomas was not Daniels' supervisor,the incident occurred where Daniels was at work,Daniels answered truthfully, and Thomas expressedunderstanding rather than hostility.Still as this in-cident occurred immediately after the discriminato-ry discharges of three pumpers,including Biddlewho had worked on the same shift asDaniels, Iconclude that the questioning had coercive impactwhichmight otherwise have been absent. Ac-qualified to drive underMotorCarrier SafetyRegulations when on the faceof theregulations,Wagstaff's amputation, without more, appeared todisqualify him from anyinterstate driving without a waiver from theDirector,Bureauof Motor CarrierSafety, and to bar him absolutely fromdriving a vehicle transporting dangerous articles which must he markedunder the Explosive and Other DangerousArticlesRegulations However,althoughthatmysteryiscompoundedby Langford'sconcession that hehiredWagstaff with full knowledge that his amputation disqualified himfromdriving Respondent's trucks, I cannot attach substantial significanceto the change in Respondent'sview ofhis disability as Respondent'smanagement had changed,and Mays was employed as personnel managerafterWagstaffwas hiredy'Accordingto Stockton,either Stocktonor KoonceaskedCarroll whathe thoughtof theunion pamphlet he was reading when they entered thecordingly, I find that Thomas' questioning ofDaniels violated Section 8(a)(1) of the Act. Asthere is no evidence, however, that Thomas madeany threat that the employees trying to organize aunion would be discharged, I shall recommend thatthe allegation of the complaint to that effect bedismissed.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Respondent set forth in sec-tion III, above, occurring in connection with theRespondent's operations described in section 1,above, have a close, intimate, and substantial rela-tionship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputesburdening and obstructing commerce and the freeflow of commerce.V. THE REMEDYHaving found that Respondent violated Section8(a)(1) and(3) of the Act,Ishall recommend thatit cease and desist therefrom and take certain affir-mative action designed to effectuate the policies ofthe Act.As I have found that Respondent discriminatorilydischarged Frank Pedron, M. J. Burney, T. P. Yar-brough, Leroy Stockton, and James R. Biddle onMay 8, 1969, I shall recommend that Respondentbe ordered to offer them immediate and full rein-statementtotheirformerorsubstantiallyequivalent positions,34 without prejudice to theirseniority or other rights and privileges, and to makethem whole for any loss of earnings they may havesuffered by reason of the discriminationagainstthem by payment to each of them of the amountshe normally would have earned as wages from thedate of his discharge to the date of an offer of rein-statement, less net earnings, to which shall beadded interest at the rate of 6 percent per annum,in accordance with the formula set forth in F. W.WoolworthCompany,90NLRB 289, and IsisPlumbing & Heating Co.,138 NLRB 716.As I have found that the discharge of Jewel O.Wagstaff and the interrogation by Foreman Carrolldid not violate the Act, and there is no evidence ofa threat by Safety Supervisor Thomas, I shallpump shack Although Stocktonwas notasked whetherthe remarkpreceded or followed Carroll'squestion,it seemslikely that thediscussionof the Unionwas initiated by it" Respondentcontendsthat Burney and Biddle should be denied rein-statementbecause of Burney's allegedgross insubordination and Biddle'sopinion expressedin his testimony that Respondentdid not care about thepurity of its product Asto Burney, I have rejected Mays'testimony as tohis alleged gross insubordinationand findno merit in Respondent's conten-tionAs to Biddle while his testimony as toRespondent'sconcern forproduct purity appears unwarranted,itwas not thatattitude for which hewas dischargedWhile Biddle may be held tothe same standard of per-formance as other employees upon his reemployment, he maynot be de-nied reinstatementbecause he expresseda negativeview ofRespondent'sconcern for its business at the hearing WANDA PETROLEUM COMPANYrecommend that the complaint otherwise hedismissed.CONCLUSIONS OF LAW1.Wanda Petroleum Company is an employerengaged incommerce within the meaning of Sec-tion 2(2), (6), and (7) of the Act.2.Oil,Chemical and Atomic Workers Interna-tionalUnion, AFL-CIO, is a labor organizationwithin the meaning of Section 2(5) of the Act.3.By discriminatorily discharging Frank Pedron,M. J. Burney, T. P. Yarbrough, Leroy Stockton,and James R. Biddle, and by coercively interrogat-ing an employee, Respondent has engaged in and isengaging in unfair labor practices affecting com-merce within the meaning of Sections 8(a)(1) and(3) and 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the above findings of fact, con-clusions of law, and the entire record in this case,and pursuant to Section 10(c) of the NationalLaborRelationsAct, as amended, I recommendthat Respondent Wanda Petroleum Company, andits officers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Discouraging membership in Oil, ChemicalandAtomicWorkersInternationalUnion,AFL-CIO, or any other labor organization, by dis-criminating in regardto the hire or tenure of em-ployees or any term or condition of their employ-ment.(b) Coercively interrogating employeeswithrespect to their union or concerted activities.(c) In any other manner interfering with,restraining,or coercing its employees in the exer-cise of their rights to self-organization, to formlabor organizations, to join or assist Oil, ChemicalandAtomicWorkersInternationalUnion,AFL-CIO, or any other labor organization, to bar-gain collectively through representatives of theirown choosing, and to engage in any other con-certed activities for the purpose of collective bar-gaining or other mutual aid or protection, or torefrain from any or all such activities.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer Frank Pedron, M. J. Burney, T. P. Yar-brough, Leroy Stockton, and James R. Biddle im-mediate and full reinstatement to their former orsubstantially equivalent positions, without prejudiceto their seniority or other rights and privilegespreviously enjoyed.(b)Make the above-named employees whole forany losses they may have suffered by reason of thediscrimination against them in the manner set forthin the section of the Decision above entitled "TheRemedy."(c) Preserve and, upon request, make availableto the Board or its agents, for examination and377copying, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records relevant and necessary to adetermination of compliance with paragraphs (a)and (b), above.(d)Notify the employees named in paragraph(a), above, if presently serving in the Armed Forcesof the United States of their right to full reinstate-ment upon application in accordance with theSelective Service Act and the Universal MilitaryTraining and Service Act, as amended, afterdischarge from the Armed Forces.(e) Post at its Houston, Texas, place of businesscopiesoftheattachednoticemarked"Appendix."35 Copies of said notice, on forms pro-vided by the Regional Director for Region 23, afterbeing duly signed by Respondent's authorizedrepresentative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to em-ployees are customarily posted. Reasonable stepsshall be taken by the Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(f)Notify the Regional Director for Region 23,inwriting, within 20 days from the receipt of thisDecision, what steps have been taken to complyherewith.31IT IS FURTHER RECOMMENDED that allegations inthe complaint not found to have been sustained inthe Decision above be dismissed.I' In the event no exceptions are filed as provided by Section 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, recommendations, and Recommended Order hereinshall, as provided in Section 102 48 of the Rules and Regulations, beadopted by the Board and become its findings, conclusions, and order, andall objections thereto shall be deemed waived for all purposes In the eventthat the Board's Order is enforced by a Judgment of a United States Courtof Appeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall be changed to read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe NationalLaborRelations Board "In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Order, what steps Respondenthas taken to comply herewith "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL offer Frank Pedron, M. J. Burney,T. P. Yarbrough, Leroy Stockton, and JamesR.Biddle immediate reinstatement to theirformer or substantially equivalent positions, 378DECISIONS OF NATIONAL LABOR RELATIONS BOARDwithout prejudice to their seniority or otherrights or privileges,and WE WILL make themwhole for any losses they may have suffered asa result of their discharges.WE WILL NOT discourage membership in Oil,Chemical and Atomic Workers InternationalUnion,AFL-CIO,or any other labor organiza-tion,by discriminatorily discharging any of ouremployees.WE WILL NOT coercively interrogate em-ployees about their union activities or member-ship.WE WILL NOTin any other manner interferewith,restrain,or coerce our employees in theexercise of their rights to self-organization, toform labor organizations,to join or assist Oil,Chemical and Atomic Workers InternationalUnion,AFL-CIO,or any other labor organiza-tion,tobargain through representatives oftheir own choosing,and to engage in otherconcerted activities for the purposes of collec-tive bargaining or other mutual aid or protec-tion,or to refrain from any and all such activi-ties.WE WILL NOTIFYtheabove-named em-ployees if presently serving in the ArmedForces of the United States of their right to fullreinstatement upon application in accordancewith the Selective Service Act and the Univer-salMilitaryTraining and Service Act, asamended, after discharge from the ArmedForces.DatedByWANDA PETROLEUM'COMPANY(Employer)(Representative) (Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered,defaced,or covered by any other material.Any questions concerning this notice or com-pliance with its provisions may be directed to theBoard'sOffice, 6617 Federal OfficeBuilding, 515Rusk Avenue,Houston,Texas 77002,Telephone713-226-4296.